     Case 2:20-mj-00072-BR Document 4 Filed 06/19/20         Page 1 of 1 PageID 36



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                             AMARILLO DIVISION

UNITED STATES OF AMERICA

v.                                              No. 2:20-MJ-72

5200 Susan Drive,
Amarillo, Texas


                                        ORDER

       On this day came on to be considered the Government=s motion to Unseal the

Application for a Search Warrant, Affidavit in Support of the Application for a Search

Warrant, and the Search Warrant in the above-captioned case. The Court is of the

opinion that the motion should be granted.

       It is therefore ORDERED that all documents in the above-styled case number be,

and are hereby, UNSEALED.

       SO ORDERED.

       Dated this ____                 June
                  19th day of ____________________, 2020.



                                         ____________________________________
                                         LEE ANN RENO
                                         UNITED STATES MAGISTRATE JUDGE
